DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10, 11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scimone (US 2016/0325816).
claim 1, Scimone teaches an external aircraft tank configured for attachment to an aircraft via a pylon that serves both to mechanically support the tank and to convey electrical power and control signals to the tank (par. 4 - “pylons and conformally mounted tanks”), the tank comprising: an opening (18) in a lower surface thereof (fig. 3), a releasable shutter (102) configured to cover the opening (fig. 3), and an actuator (150) articulated to the shutter (par. 19, 20; fig. 2) and responsive to a switching signal conveyed from the aircraft (par. 31 - “door operation may be controlled by a flight crew”) for moving the shutter from the closed position to an open position (par. 30) whereby fire suppressant stored in the tank is released through the opening (par. 29).
Regarding claim 10, Scimone teaches the tank described regarding claim 1, and further comprising a shell having an Outer Mold Line (OML) that conforms to that of an external fuel tank authorized for transport by the aircraft (par. 4).
Regarding claim 11, Scimone teaches the tank described regarding claim 1, and further being a retrofitted fuel tank whose Outer Mold Line (OML) is unchanged during its conversion for releasable storage of fire suppressant (par. 4 - the tank can be a retrofitted fuel tank; further, it is noted that the use of the tank does not impart patentability if the structure being claimed is unchanged).
Regarding claim 13, Scimone teaches an external aircraft tank configured for attachment to an aircraft via a pylon that serves to mechanically support the tank (par. 4 - “pylons and conformally mounted tanks”) comprising: an opening (18) in a lower surface thereof (fig. 3), a releasable shutter (102) configured to cover the opening (fig. 3), and an actuator (150) energized by electrical power (par. 18 - “electric motor”; par. 31 - “electrically”) and articulated to the shutter (par. 19, 20; fig. 2) and responsive to a switching signal conveyed from the aircraft (par. 31 - “door operation may be controlled by a flight crew”)for moving the shutter from the closed position to an open position (par. 30) whereby fire suppressant stored in the tank is released through the opening (par. 29).
claims 16 and 17, Scimone teaches the tank described regarding claim 13, and wherein the actuator includes a motor (152) that operates a gear wheel (156/158) in meshing engagement with a gear track (160) supported on an internal surface of the shutter (par. 20).
Regarding claim 18, Scimone teaches the tank described regarding claim 13, and further comprising a shell having an Outer Mold Line (OML) that conforms to that of an external fuel tank authorized for transport by the aircraft (par. 4).
Regarding claim 19, Scimone teaches the tank described regarding claim 13, and further being a retrofitted fuel tank whose Outer Mold Line (OML) is unchanged during its conversion for releasable storage of fire suppressant (par. 4 - the tank can be a retrofitted fuel tank; further, it is noted that the use of the tank does not impart patentability if the structure being claimed is unchanged).
Claims 1, 3-7, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkshaw (US 3,423,053).
Regarding claim 1, Hawkshaw teaches an external aircraft tank (“T”) configured for attachment to an aircraft via a pylon that serves both to mechanically support the tank and to convey electrical power and control signals to the tank (figs. 1, 2), the tank comprising: an opening (20) in a lower surface thereof (fig. 5), a releasable shutter (21) configured to cover the opening (col. 3, ln. 34-35; fig. 5), and an actuator (18/33/37/39/40, see figs. 7-11) articulated to the shutter (figs. 7-11) and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position (col. 7, ln. 36-39) whereby fire suppressant stored in the tank is released through the opening.
Regarding claim 3, Hawkshaw teaches the tank described regarding claim 1, and further wherein the shutter includes one or more doors attached by hinges (23) to a respective edge of the opening and being responsive to the switching signal for swinging open (col. 3, ln. 37-38; fig. 8).
claim 4, Hawkshaw teaches the tank described regarding claim 1, and further wherein the releasable shutter is biased into the closed position before operation of the actuator (col. 3, ln. 65-68; col. 4, ln. 9-12 - the pin 39 is received in the recess 33 to bias the shutter closed; col. 6, ln. 3-5).
Regarding claim 5, Hawkshaw teaches the tank described regarding claim 4, and further wherein: at least one spring (96) is coupled to the shutter for applying a biasing force to maintain the shutter into the closed position (col. 6, ln. 3-8), and the actuator is configured to overcome the biasing force of the spring (fig. 8).
Regarding claim 6, Hawkshaw teaches the tank described regarding claim 4, and further wherein the actuator is responsive to electrical power conveyed thereto for moving the shutter into the closed position (col. 7, ln. 46-53).
Regarding claim 7, Hawkshaw teaches the tank described regarding claim 6, and further wherein the actuator is configured to open the shutter upon interruption of electrical power (col. 6, ln. 8-27).
Regarding claim 13, Hawkshaw teaches an external aircraft tank (“T”) configured for attachment to an aircraft via a pylon that serves to mechanically support the tank (figs. 1, 2) comprising: an opening (20) in a lower surface thereof (fig. 5), a releasable shutter (21) configured to cover the opening (col. 3, ln. 34-35; fig. 5), and an actuator (18/33/37/39/40, see figs. 7-11) energized by electrical power (col. 7, ln. 36-39) and articulated to the shutter (figs. 7-11) and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position (col. 7, ln. 36-39) whereby fire suppressant stored in the tank is released through the opening.
Regarding claim 15, Hawkshaw teaches the tank described regarding claim 13, and further wherein the actuator is configured to open the shutter upon interruption of electrical power (col. 6, ln. 8-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scimone in view of Muscatell (US 4,441,673).
Regarding claim 2, Scimone teaches the tank described regarding claim 1, and further wherein the shutter includes one or more doors arranged for sliding on the tank (par. 22).  Scimone does not disclose that the one or more doors slide on an internal surface of the tank.  
Muscatell teaches an external aircraft tank (2, see fig. 2a) comprising an opening in a lower surface thereof (fig. 2a), a releasable shutter (15) configured to cover the opening (fig. 2a), and an actuator (13/14) articulated to the shutter for moving the shutter from the closed position (fig. 2a) to an open position (fig. 2b), and wherein the shutter includes a door arranged for sliding on an internal surface of the tank (figs. 2a, 2b).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Scimone so that the one or more doors slide on an internal surface of the tank, as taught by Muscatell, since this would arrange the one or more doors inside the tank, which would minimize the drag caused by the door.   
Regarding claim 14, Scimone teaches the tank described regarding claim 13, and further wherein the shutter includes one or more doors arranged for sliding on the tank (par. 22).  Scimone does not disclose that the one or more doors slide on an internal surface of the tank.  

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Scimone so that the one or more doors slide on an internal surface of the tank, as taught by Muscatell, since this would arrange the one or more doors inside the tank, which would minimize the drag caused by the door.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scimone in view of Muscatell and further in view of Toeckes et al. (US 2012/0222874).
Regarding claim 8, Scimone in view of Muscatell teaches the tank described regarding claim 2.  Scimone in view of Muscatell does not disclose wherein the actuator is configured to close the shutter upon application of electrical power of a first polarity and to open the shutter upon application of electrical power of an opposite polarity.
Toeckes teaches an external aircraft tank (10) comprising an opening (42) in a lower surface thereof (par. 26; fig. 1), a releasable shutter (18) configured to cover the opening (fig. 5), and an actuator (102) articulated to the shutter (par. 34) for moving the shutter from the closed position to an open position (par. 34), wherein the actuator is configured to close the shutter upon application of electrical power of a first polarity and to open the shutter upon application of electrical power of an opposite polarity (par. 45).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of the tank of Scimone in view of Muscatell to 
Regarding claim 9, Scimone in view of Muscatell and Toeckes discloses the tank described regarding claim 8, and further wherein the actuator includes a motor (152) that operates a gear wheel (156/158) in meshing engagement with a gear track (160) supported on an internal surface of the shutter (par. 20).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkshaw in view of Foy et al. (US 5,320,185).
Hawkshaw discloses the tank described regarding claim 1 and claim 13.  Hawkshaw does not disclose wherein the actuator is responsive to discharge of fire suppressant for closing the shutter.
Foy teaches an aircraft tank (12) configured for attachment to an aircraft (col. 1, ln. 7-8), the tank comprising: an opening in a lower surface thereof (fig. 1), a releasable shutter (14/16) configured to cover the opening (fig. 1), and an actuator articulated to the shutter and responsive to a switching signal conveyed from the aircraft for moving the shutter from the closed position to an open position (col. 2, ln. 30-31 - “openable/closeable door panels, or doors, 14, 16 (which define a variable opening of tank 12)”; col. 2, ln. 38-39 - “a door panels controller capable of controllably opening and closing door panels”) whereby fire suppressant stored in the tank is released through the opening (col. 1, ln. 13-14) and wherein the actuator is responsive to discharge of fire suppressant for closing the shutter (col. 7, ln. 18-23 and 29-46).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of the tank of Hawkshaw to be responsive to .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Denlinger (US 2,539,816), Foster et al. (US 5,967,462), Kim et al. (US 6,003,782), and Thompson (US 2014/0145034) all teach external aircraft tanks having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752